Response to SEC letter dated June 9, 2009 Registrant: Metabolic Research, Inc. (Commission file # 000-25879) Regarding Documents: Forms 10-K (2008)and 10-Q (3/2009) Dated: July 1, 2009 From: Ms. T. W. Owen (Treasurer and Chief Financial Officer) Contact Number: (702) 263-7070 In response to your correspondence dated June 9, 2009 proposing revisions and additional disclosures to 10-K filed 2008 and 10-Q filed 3/2009, we still have a few items that need to be addressed and will need additional time to finish them. I am requesting an additional extension until 7/10/2009 be granted to comply with the SEC request. Thank You, Ms. T. W.
